Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 5, line 10, filed 14 December 2021, with respect to the rejection of Claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Orlik et al. (United States Patent Publication No. US 2015/0338757 A1), hereinafter Orlik; have been fully considered and are, in light of the amendments made, persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of obviousness rejection is made in view of Orlik.
2.	Applicant’s arguments, see page 6, line 10, filed 14 December 2021, with respect to the rejection of Claims 2-7 and 10-12 under 35 U.S.C. 102(a)(1) as being anticipated by Orlik et al. (United States Patent Publication No. US 2015/0338757 A1), hereinafter Orlik; and Claims 8-9 under 35 U.S.C. 103 as being unpatentable over Orlik et al. (United States Patent Publication No. US 2015/0338757 A1), hereinafter Orlik, and in further view Shelef et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/067812 A1), hereinafter Shelef; have been fully considered and are, in light of the amendments made, persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grinwald (United States Patent Publication No. US 2006/0093937 A1), hereinafter Grinwald.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Orlik et al. (United States Patent Publication No. US 2015/0338757 A1), hereinafter Orlik.
6.	Regarding Claim 1, Orlik teaches (Paragraphs [0026-0030, 0053, 0071-0073, and 0087]) a thermoplastic resin comprising a copolymer consisting of a polymer section consisting of alkylene monomers and a polymer section consisting of ethylenically unsaturated monomers comprising an epoxide. However, Orlik fails to explicitly teach a copolymer of alternating monomers of alkylene monomers and ethylenically unsaturated monomers comprising an epoxide.
7.	It would have been obvious to try a copolymer of alternating monomers of alkylene monomers and ethylenically unsaturated monomers comprising an epoxide as it comprises the same monomer components as the copolymer consisting of a polymer section consisting of alkylene monomers and a polymer section consisting of ethylenically unsaturated monomers comprising an epoxide taught by Orlik. “[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).

8.	Claims 2-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Orlik et al. (United States Patent Publication No. US 2015/0338757 A1), hereinafter Orlik, and in further view Grinwald (United States Patent Publication No. US 2006/0093937 A1), hereinafter Grinwald.
9.	Orlik teaches all limitations of Claim 1 of the present application. Furthermore, Orlik teaches (Paragraphs [0026-0030, 0053, 0071-0073, and 0087]) the thermoplastic resin comprising an ethylenically unsaturated ester comprising an epoxide. Orlik teaches (Paragraphs [0026-0030, 0053, 0071-0073, and 0087]) the thermoplastic resin comprising an ester of an ethylenically unsaturated carboxylic acid and an epoxide-containing alcohol. Orlik teaches (Paragraphs [0026-0030, 0053, 0071-0073, and 0087]) the thermoplastic resin comprising an α,β-unsaturated, α-alkyl carboxylic acid. Orlik teaches (Paragraphs [0026-0030, 0053, 0071-0073, and 0087]) the α,β-unsaturated, α-alkyl carboxylic acid is a 2-alkylprop-2-enoic acid. Orlik teaches (Paragraphs [0026-0030, 0053, 0071-0073, and 0087]) an α-alkyl substituent of the α,β-unsaturated, α-alkyl carboxylic acid is a C1 to C6 alkyl. Orlik teaches (Paragraphs [0026-0030, 0053, 0071-0073, and 0087]) the thermoplastic resin comprising a terminal epoxide. Orlik teaches (Paragraphs [0026-0030, 0053, 0071-0073, and 0087]) the alkylene monomer is selected from the group consisting of ethylene and propylene. Orlik teaches (Paragraphs [0026-0030, 0053, 0071-0073, and 0087]) the copolymer comprsiing poly(ethylene-co-glycidyl methacrylate). Orlik teaches (Paragraphs [0026-0030, 0053, 0071-0073, and 0087]) a charge director comprising a sulfosuccinate salt of the general formula MAn, wherein M is a metal, n is the valence of M and A is an ion of the general formula [R1—O—C(O)CH2CH(SO3)C(O)—O—R2] wherein each of R1 and R2 is an alkyl group. Orlik teaches (Paragraphs [0026-0030, 0053, 0071-0073, and 0087]) the alkylene monomer is selected from the group consisting of ethylene and propylene and wherein the ethylenically unsaturated monomer comprising the epoxide is selected from the group consisting of glycidyl methacrylate, glycidyl 2-ethylprop-2- enoate, glycidyl 2-propylprop-2-enoate, epoxybutanyl methacrylate, epoxybutanyl 2- ethylprop-2-enoate, epoxybutanyl 2-propylprop-2-enoate, epoxypentanyl methacrylate, epoxypentanyl 2-ethylprop-2-enoate, and epoxypentanyl 2-propylprop-2-enoate.
10.	However, Orlik teaches ethylene-acrylic esters-maleic anhydride (MAH) or glycidyl methacrylate (GMA) terpolymers and not simply a copolymer consisting of, for example, ethylene and glycidyl methacrylate. Furthermore, Orlik does not explicitly teach the copolymer of an alkylene monomer and an ethylenically unsaturated monomer comprising an epoxide constitutes at least 20 wt. % of the thermoplastic resin. Furthermore, Orlik does not explicitly teach the ethylenically unsaturated monomer comprising an epoxide constitutes at least 1 wt. % of the copolymer.
11.	Grinwald teaches (Paragraph [0015]) a resin consisting of: “Copolymer of Ethylene—Glycidyl Methacrylate; Terpolymer of Ethylene—Methyl Acrylate—Glycidyl Methacrylate; and Terpolymer of Ethylene—Ethyl Acrylate—Maleic Anhydride,” i.e. both the resins by Orlik and those as limited by the amended claim language of the present application. Grinwald implicitly teaches (Paragraph [0015]) the copolymer of an alkylene monomer and an ethylenically unsaturated monomer comprising an epoxide constitutes at least 20 wt. % of the thermoplastic resin. Grinwald implicitly teaches (Paragraph [0015]) the ethylenically unsaturated monomer comprising an epoxide constitutes 1 wt. % of the copolymer. Thus, Grinwald teaches a finite number of identified, predictable solutions, with a reasonable expectation of success, wherein both the resins of Orlik and those within the scope of the claims the present application are taught as functional alternatives of each other.
12.	Thus, it would have been obvious to try both the resins disclosed by Orlik and those as limited by the amended claim language of the present application, as both are identified as functional alternatives by Grinwald. “[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
14.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
15.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/05/2022